Citation Nr: 1146925	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special home adaptation.

2.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in July 2010.

The Veteran presented testimony at a Board hearing in September 2011, and a transcript of the hearing is associated with his claims folder.  

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not entitled to compensation for permanent and total disability which is due to blindness in both eyes with 5/200 visual acuity or less, or includes the anatomical loss or loss of use of both hands. 


CONCLUSION OF LAW

The requirements for a special home adaptation grant are not met. 38 U.S.C.A. § 2101(a), (b)  (West 2002); 38 C.F.R. § 3.809a (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) . 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006). 

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA also has a duty to assist a claimant under the VCAA. VA has obtained the Veteran's rating decisions and treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

The Veteran feels that he meets the criteria under 38 C.F.R. § 3.809a. 

A certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a Veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if, (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 ; nor had the Veteran previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any Veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a . 

In this case, the Veteran is service connected only for residuals of herniated disc at L4-S1, rated as 60 percent disabling.  A total rating based on individual unemployability has been granted.

Based on the evidence, the Board concludes that a special home adaptation grant under 38 C.F.R. § 3.809a  is not warranted, as the Veteran is not entitled to compensation for permanent and total disability which is due to blindness in both eyes with 5/200 visual acuity or less, or includes the anatomical loss or loss of use of both hands.  He is service-connected only for residuals of herniated disc at L4-S1, and no evidence shows that this disability causes blindness or loss or loss of use of both of his hands. 


ORDER

Entitlement to a special home adaptation grant is not warranted. To this extent, the appeal is denied. 



REMAND

The Veteran is service-connected for residuals of herniated disc at L4-S1.  He asserts that he is entitled to specially adapted housing.  

A certificate of eligibility for financial assistance in acquiring specially adapted housing may be provided if the Veteran is entitled to compensation for permanent and total disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 U.S.C.A. § 2101 ; 38 C.F.R. § 3.809. 

The Veteran has asserted that his doctor has advised him that he is going to end up in a wheelchair.  Additionally, during his hearing, he testified about how hard it is for him to ambulate, and that his condition is constantly becoming worse.  In light of the above, the Board concludes that a VA examination is necessary under 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination for the purpose of determining whether he is entitled to specially adapted housing.  All pertinent tests and studies should be conducted.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran has the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair,

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


